 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt.Mary'sHospital, Inc. and Florida Nurses Associa-tion, Petitioner.Case 12-RC-4781September22, 1975DECISIONAND DIRECTION OF ELECTIONBY MEMBERS FANNING,JENKINS,AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld at West Palm Beach, Florida, before HearingOfficer Jack D. Livingston on January 10 and Febru-ary 6 and 7, 1975, and before Hearing Officer Antho-ny J. Disalvo on February 18 and 19, 1975. Follow-ing the hearing and pursuant to Section 102.67 of theBoard's Rules and Regulations and Statements ofProcedure, Series 8, as amended, the Regional Direc-tor for Region 12 transferred the case to the Boardfor decision. Thereafter, the Employer and Petitionerfiled briefs with the Board.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers' rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer, hereinafter also referred to asthe hospital, is a private nonprofit hospital in WestPalm Beach, Florida. During the past 12 months, itsgross revenue has exceeded $500,000, and during thesame period it received directly from points outsidethe State of Florida goods and materials valued inexcess of $50,000. We find that the Employer is en-gaged in commerce within the meaning of the Act,and it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a professionalunit of all registered nurses in the Employer's nursingdepartment, excluding all other employees and su-pervisors as defined in Section 2(11) of the Act. TheEmployer contends that the unit should consist of allemployees in direct patient care or all professionalemployees.' In accordance with our decision inMer-1The Employer also contends that the petition herein is fatally defectivecy Hospitals of Sacramento, Inc.,217 NLRB No. 131(1975), we find that a unit of registerednurses is anappropriate unit for the purposes of collective bar-gaining.St.Mary's Hospital, a nonprofit Florida corpora-tion,is a generalhospital with 283 beds located inWest Palm Beach, Florida. It has approximately 900employees, of whom about 500 are in thenursingservicesdepartment 2 The hospital is authorized toemploy approximately 200 registerednurses in itsnursing servicesdepartment. The parties stipulatedor agreed that the following were supervisors withinthe meaningof the Act: The director of nursing, the2 assistantdirectors of nursing, the director of in-service education, and 10 house and specialty unitsupervisors. Contrary to the Petitioner, the Employercontends that clinicians,senior nursing carecoordi-nators (hereinafter SNCC's), nursing care coordina-tors (hereinafter NCC's), and assistantnursing carecoordinators (hereinafter ANCC's) should be foundto be supervisory. The Employer also contends thatthree in-service education instructors are supervisors.The remaining RN's include about 14 interns,nurseswho have graduated from nursing school but havenot yet been certified by the State of Florida.'Clinicians:The clinicians are highly skilled RN'swho are available for consultation by any other nurs-es who have problems in patient care. Like the super-visors, they are salaried and do not receive overtimepay. Theirstartingsalary is the same as that of thesupervisors, and they generally work out of thesupervisor's office. The clinicians are responsible forthe Employer's intern program and serve as advisorsto the interns.It is the Employer's regular practice, when an openclinician position is to be filled, to have available cli-nicians interview candidates for the job. Candidatesmay be other RN's from within the hospital or appli-cants from the outside. It appears that clinicians haveeffectively recommended the hiring of new clinicians.Further, clinicians, on a frequent and regular basis,substitute for the supervisors. The record indicatesthat one day-shift clinician has been working 5 daysper week as a supervisor, and a night clinician hasbeen working 3 to 4 days a week as a supervisor. It isestimated that a clinician, as part of her regular du-because it fails tocomplywith Sec.9(c)(I) ofthe Act andthat the Board'sdelegation of power under Sec.9 to the Regional Director is improper. Wereject these contentions as lacking in merit2The employee statistics discussed herein generally refer to the number ofauthorized positions.The Employer'sevidence indicates that frequentlythere are somewhat fewer actual employees than authorized positions. Forexample,the Employer has authorized nine clinician positions,but at thetime of the hearing had only six clinicians.'Neither the Employer nor the Petitioner has specifically stated whetherthe interns should be included or excluded.We find,in view of their trainingand working conditions,that the nurse interns are professional employees,and we shall include them in the unit220 NLRB No. 92 ST. MARY'S HOSPITAL, INC.497ties,mustspend 25 percent of her time doing admin-istrative work on behalf of the Employer.Petitionerarguesthatcliniciansdiffer from thehouse and specialty unit supervisors in that their po-sitions,unlike that of the supervisor, emphasize di-rect patient care.While this may be true, the recordindicates that the Employer is moving toward amerger of the positions of supervisor and clinician.Although the clinician emphasizes direct patient caremore than the supervisor, it is clear that the clinicianengages in significantsupervisory functions on be-half of the Employer. The clinicians' authority andresponsibilities extend substantially beyond givingdirection to other employees as part of a health careprofessional's treatment of patients. Accordingly, wefind that the clinicians are supervisors within themeaningof the Act, and we shall exclude them fromthe unit.SeniorNursing Care Coordinators, Nursing CareCoordinators, and Assistant Nursing Care Coordina-tors:The Employer has replaced the term "headnurse"with the term "nursing care coordinator."Currently, the Employer has authorized 8 SNCC's,12 NCC's, and 46 ANCC's. The SNCC's are usuallyassignedto the Employer's specialty units, and theNCC's areassignedto the medical-surgical units.Generally, the SNCC's and NCC's work on the dayshift but are considered responsible for their units ona 24-hour basis. Many ANCC's work on the eveningand night shifts, though some work days, assistingthe SNCC's and the NCC's. The SNCC's and theNCC's apparently have the same responsibilities, andthe ANCC's either assist them on the day shift or actin their place on the evening and night shifts. Allthese nurses are hourly paid, punch timeclocks, andreceive overtime pay. There is about a 4-percent paydifferential between successive levels of registerednurses(from staff RN to ANCC to NCC to SNCC).The primary responsibility of the SNCC's, NCC's,and ANCC's is patient care.4 The Employer has re-lieved these nurses of most administrative functionsso that they may concentrate on direct patient care.The record indicates that all levels of nursing carecoordinators defined and described their responsibil-itiesto be clinical and that they direct other employ-In assessing the duties,responsibilities, and authority of these nurses, wehave relied, in part,on the testimony of former Director of Nursing Stef-fens.Steffens served as theEmployer's director of nursingfor 2 years. TheEmployer argues that we should discount Steffens'testimony because sheleft her positionon or about October 1, 1974, and isthus unfamiliar with theEmployer's current situation.However,the hearing in this casecommencedJanuary 10, 1975, a shorttime after Steffens'departure. Further, numerouswitnesses testifiedthat theywere unawareof anychange intheir duties,responsibilities,or authoritysincethe departureof Steffens.Therefore, ex-cept where evidence specifically showsthat an Employer practice or proce-dure changed after Steffens'departure,we find it proper to rely, in part, onSteffens'testimony in reaching our decision herein.ees only to the extent necessary to assure the bestpossible patient care. An SNCC and an NCC testi-fied that they spend only about 2 percent of theirtime engaging in any administrative functions on be-half of the Employer. Neither the SNCC's nor theNCC's have a role in the hiring or firing of employ-ees.Unlike clinicians, SNCC's, NCC's, and ANCC'sdo not interview candidates for nursing positions.Staff RN's look upon the SNCC or NCC as "a co-worker" with, more experience in nursing.The Employer contends that the SNCC's, NCC's,and ANCC's all have supervisory authority. Howev-er, having carefully examined the Employer's conten-tions and the evidence in the record, we find thatthese nurses only exercise authority and give direc-tion to other employees as part of their professionalcare of patients.The Employer notes that the SNCC's and NCC's,and at times the ANCC's, will make up the workschedules for the RN's. However, the record showsthat all nurses generally work as a group in trying toarrange schedules and the days off desired. In theevent that the nurses cannot collectively work out asatisfactory schedule, the SNCC or NCC will makethe final decision, and then turn the schedule over tothe nursing staff coordinator, a clerical in the nursingdepartment, who checks to make sure all shifts arecovered and coordinates the schedules from the vari-ous units. After she approves them, they are printedand sent back to the various units for posting. If,after the posting of the schedule, a nurse desires aschedule change, she speaks to the nursing care coor-dinator (not the SNCC or NCC). Apparently, if thenurse requesting the change can find a substitute, shewill be allowed to make the desired change.The Employer argues that the SNCC's, NCC's,and ANCC's can give verbal reprimands. However,the record indicates that this authority is limited. Inmatters relating to patient care, the coordinators mayand do verbally reprimand employees who havefailed to provide proper patient care. On the otherhand, reprimands for personnel matters such as em-ployee absenteeism are left to the supervisors. TheEmployer notes that the coordinators may file "con-tact reports" with the supervisors. But the recordshows thatany employeemay file a "contact report,"which either praises or condemns the actions ofanyother employee.For example, LPN's have filed "con-tact reports" about RN's.Finally, the Employer states that the SNCC's,NCC's, and ANCC's periodically fill out evaluationforms on other employees and that the evaluationforms may affect the job status of those employees.The evaluation form does not provide for the evalua-tor to recommend that the employee be promoted. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, the Employer has no merit increase programand therefore a good evaluation cannot lead to amerit increase. The forms are to be prepared in pen-cil for presentation to the supervisor, who makes anychanges she thinks necessary. Apparently, if the eval-uation contains any serious negative aspects, the su-pervisor will independently investigate the matter todetermine if any remedial action is required. Afterthe supervisor approves and signs the evaluationform, the coordinator discusses the evaluation withthe employee.On the basis of the evidence before us, we find thatthe SNCC's, NCC's, and ANCC's are not supervisorswithin the meaning of the Act. The Employer's prac-tice has been to minimize the administrative and su-pervisory functions of all coordinators and to em-phasize their patient care functions. The Board hasnot found supervisory a health care professional whogives directions to other employees, which directionsare incidental to the professional's treatment of pa-tients.See, e.g.,Wing Memorial Hospital Association,217 NLRB No. 172 (1975). In this case, it is clear thatthe authority, duties, and responsibilities of all coor-dinators are clinical in nature and closely related todirect patient care. There nurses do not hire, dis-charge, promote, or have the authority to recom-mend effectively changes in the employment statusand wages of other employees. Overall, the SNCC's,NCC's, and ANCC's engage in no significant super-visory functions on behalf of the Employer, and weconclude they are not supervisors within the meaningof the Act. Accordingly, we shall include them in theunit.In-ServiceEducation Instructors:In its nursingservices department, the Employer has a separatesection known as in-service education. The directorof this section is stipulated to be a supervisor. At thetime of the hearing, this section also employed threeassistant instructors (nondegree RN's) and one in-structor assistant (an LPN). The Employer contendsthat the three assistant instructors are supervisorswithin the meaning of the Act. Petitioner apparentlytakes no position as to the status of the assistant in-structors.New employees, from orderlies to RN's, in thenursing services department go through a 2-week or-ientation program conducted by the in-service in-structors. For the first few days of orientation, allnew employees are trained together; thereafter theyare divided into groups based on job classifications.The assistant instructors train the new employeesand can extend a new employee's orientation period.If a new employee seems deficient during orienta-tion, the problem is discussed by the instructor, thedirector of in-service education, a supervisor, andpossibly the director or assistant director of nursing.Usually, some effort is made to find suitable func-tions that the new employee can perform. If the newemployee cannot successfully perform any suitablefunctions, a decision to terminate may be made. Nor-mally, the director of in-service education has thefinal word as to whether any new employee success-fully completes orientation or is terminated.On this record, we are not persuaded that the assis-tant instructors are supervisors within the meaning ofthe Act. Their function is to teach new employeesduring a brief 2-week orientation period. In theirteaching capacity, it is necessary for the instructorsto evaluate the new employees and inform their supe-riors of the new employees' success or lack of successin orientation. The instructor may extend the orien-tation period of a new employee encountering prob-lems.Nonetheless,we cannot conclude that theteaching function of the instructors automaticallyleads to a finding that the instructors promote or dis-charge employees or make effective recommenda-tions regarding the job status of new employees. Onthis record, we are not persuaded that the in-serviceinstructors are supervisors within the meaning of theAct, and we shall include them in the unit.We also note that there are other RN's workingoutside of the nursing services department. One RN,who works as an EEG technician and is also a de-partment head, was stipulated by the parties to beout of the unit, and we shall exclude her. Other RN'sare working as a nurse epidemiologist, a nurse con-sultant in product evaluation, and a nurse in the em-ployee health service. As we shall normally find itappropriate to group together in the RN unit allRN's wherever assigned in the hospital, we shall in-clude these RN's in the unit.Upon the entire record, we find that the followingemployees of the Employer constitute a unit appro-priate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time registerednurses employed by the Employer at its hospitalat 900-49th Street,West Palm Beach, Florida,including senior nursing care coordinators, nurs-ing care coordinators, assistant nursing carecoordinators, assistant instructors, nurse interns,nurse epidemiologist, nurse consultant in prod-uct evaluation, and nurse in the employee healthservice, but excluding the director of nursing, di-rector of in-service education, assistant directorsof nursing, house and specialty unit supervisors,clinicians, EEG technician-nurse, all other em-ployees, and all supervisors and guards as de-fined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]